DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT SUBMITTED WITH RCE, filed April 27, 2022.
Response to Arguments
In view of Applicant’s amendment to claim 15 to now recite one or more processors for implementing correction of pixel data, the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) as set forth in the prior Office action dated February 17, 2022, pages 4-5, is withdrawn.
Allowable Subject Matter
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 14 and 18, no prior art has been found to disclose or suggest Applicant’s image reading apparatus (claim 14), or image forming apparatus including the image reading apparatus (claim 18), the image forming apparatus including first, second and third line sensors and a processor:
           - wherein, in the first line sensor, the first light receiving element is disposed at a first reading position in the first direction, the second light receiving element disposed at a second reading position in the first direction is adjacent to the first light receiving element at one side of the first light receiving element in the first direction, and the third light receiving element disposed at a third reading position in the first direction is adjacent to the second light receiving element at one side of the second light receiving element in the first direction,
          - wherein, in the second line sensor, the sixth light receiving element is disposed
at the first reading position in the first direction, and, in the third line sensor, the eighth light receiving element is disposed at the first reading position in the first direction,
          - wherein, in the second line sensor, the fourth light receiving element is
disposed at the second reading position in the first direction, and, in the third line sensor, the ninth light receiving element is disposed at the second reading position in
the first direction,
          - wherein, in the second line sensor, the fifth light receiving element is disposed
at the third reading position in the first direction, and, in the third line sensor, the seventh light receiving element is disposed at the third reading position in the first direction;
          - a reading unit configured to read, by using the reading sensor, an image on the document conveyed by the conveyance unit to generate pixel data, the pixel data being data of pixel representing an image corresponding to a reading result of the reading unit;
          - a storage unit configured to store the pixel data; and 
          - one or more processors configured to:
          - generate a pixel data row of the first color corresponding to an image of a first
position on the document in the conveyance direction based on pixel data corresponding to the first light receiving element, pixel data corresponding to the fourth
light receiving element, and pixel data corresponding to the seventh light receiving
element stored in the storage unit,  
          - generate a pixel data row of the second color corresponding to the image of the
first position on the document in the conveyance direction based on pixel data
corresponding to the second light receiving element, pixel data corresponding to the fifth
light receiving element, and pixel data corresponding to the eighth light receiving
element stored in the storage unit,  
          - generate a pixel data row of the third color corresponding to the image of the first position on the document in the conveyance direction based on pixel data
corresponding to the third light receiving element, pixel data corresponding to the sixth
light receiving element, and pixel data corresponding to the ninth light receiving
element stored in the storage unit,  
          - determine an abnormal pixel in the first color based on the pixel data row of the first color;
          - determine an abnormal pixel in the second color based on the pixel data row of the second color; and
          - determine an abnormal pixel in the third color based on the pixel data row of the third color.
          Claims 15-17 depend from claim 14.
  	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677